*732ORDER
The emergency application for stay of execution is hereby denied. The motion to recall our mandate in Johnson v. Singletary, 612 So.2d 575 (Fla.1993), is a nullity because that proceeding was an original habeas action brought in this Court, and therefore no mandate was issued; and in any event, the matters decided in Johnson and raised anew in the “motion to recall mandate” now are res judica-ta. We deny all relief.
It is so ordered.
overton, McDonald, shaw, GRIMES and HARDING, JJ., concur.
KOGAN, J., concurs in part and dissents in part with an opinion, in which BARKETT, C.J., concurs.
NO MOTION FOR REHEARING WILL BE ALLOWED.